22




Hon. Frank xrlght, Earth 10, 1999, Page 2


    pra-determinedand allowed in kind and amounts,
    as nearly es possible,by the Commisaiotlers'
    Court onae
          _     __ month for the ensutng month,
               eaoh
    upon the applicationby eaoh oflloec, stating
    the kind, probablyamount of expenditureand
    the nedessfty for the expanses of his orfloe
    for such ensulngmonth, whioh application
    shall, before preaentatlonto said oourt,
    first be enaorna by the aouuty  Auaitor If
    say, otharuiaethe Oouuty Treaaarar, oaiy ai
    to whether iunds are available for pamnt
    of mm& sxpenoe*......,a
         lSUoh ptaOhaM# -11      be de%+&h
    otfloer,
           when   allama,    only by requI8ltion
    ia maawr provide4by the County Auditor, ii
    any, otherulaa by the Oamlaalonara~ Court.
    Eaoh offloer ahall, at the oloae of eaoh -~
    month of hiu tenure OS ofiloe, make an ItamLml
    aad aworn report of all apprwad expeaaea
    laourred by him and oharged to hia oounty,
    aooompanglagauoh report with lnvoloee owar-
    ing auoh parohaaerand nqalaltlona iaauad
    by him In tmppOrt of euoh report. If suoh
    expenaea be lnourred ln oonneotlonwith anf
    partloular oaae, suoh report shall name ariah
    oaee. Suoh report, invoiaes and raqoialtlona
    ahall be aubjeat to the audit of tlm County
    Auditor, lr any, othenlae by the Comduaian-
    ara' Court, and If it appears that any item
    was not lnaurred by auoh ofiloer, or that
    suah item lga not a aeoaraary or legal ex-
    pense or suoh Ofrloe, or purchased upon pro-
    per requlsltlon,suoh item ahall ti by aald
    Couaty Auditor  or.oourt  rejeated, ia whlah
    ease the payment of suoh Item may be ad&x-
    dioated in any oourt & aoapetent jurladlo-
    tion. All euoh approved olalma and aooounfs
    shall be’ paid from the Oifiosrs*Salary Fund
    unless atherwiaeprovided herein,....."
          It appears from the reading of the above provi-
elons that ,auohoonditloastherein were intended by tha
Legislatureto be oomplfedvrlthby the oountg offiaial
                                                           2%



Eon. Frank Wright, March 10, 1939, Pae,e3


before he oould, as a matter of rlghtk.de-mndpaynent of
auoh expense.
          Assuming that suoh ooadltlonsas set forth in
Article Se99 have been oomplledwith, it 1s therefore
the opinion of this Departmentthat where suoh orrlcers
as named in Artiole 3883, aa amended, are required by
law to make bond, they oaa damand, as a matter of right;
that augh Item of e%puma ba appromd and that said bond
premIuma be paid out of tha Cfflaera~ Salary had. Tha
Mttsr ofrwaonablaneaa OS l   uohoxpanao; homrar,and
it4 approval mat4 rithia thr aimti0n     or tb3 oar-
d.aalou~ra*oO(trt,sad ouly when there la a a&ear abuti
o fluoh dlaontion, aould it ba said that allow&w and
payment of auohproaltamwoaldkundatoryonthepart
of the aounty offlaiala.




umK:Au

APPRm:

                    .+---%
ATTORNEY GENERAL OF TIEAS